Citation Nr: 1127499	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Ms. [redacted]



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in August 2009.  A transcript is of record.  

This appeal was previously before the Board in October 2009, at which time it was remanded to obtain social security records and to afford the Veteran another VA examination.  Such records were obtained in March 2010, and the Veteran was afforded a VA examination in May 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the TDIU is part and parcel of the PTSD increased rating claim.  The issues on appeal are as stated on the above title page.


The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD is manifested by such symptoms as depression, poor sleep, nervousness, hypervigilance, nightmares, and flashbacks resulting in reduced reliability in social and occupational functioning 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3,4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In September 2006 and June 2008, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the September 2006 letter provided him with the general criteria for the assignment of effective dates and initial ratings.  Id.  

Furthermore, as a claim for an increased initial rating is a downstream issue from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board further observes that in Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  Because the claim for a higher rating for the Veteran's PTSD is a downstream issue from that of service connection, Vazquez notice was not required when the RO developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, Vazquez-Flores was recently overruled in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, though not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration (SSA).  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He was also afforded VA medical examinations in January 2007, June 2008, and May 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  In August 2009, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 50 percent for PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, for PTSD, which provides a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In October 2006, the Veteran described having problems sleeping, complicated by nightmares.  He also reported that he constantly felt depressed, had flashbacks, and felt fatigued.  He wrote that the medicine that was prescribed to him made him feel paranoid, so he quit taking it.  

In January 2007, the Veteran was afforded a VA examination for PTSD.  The Veteran reported feeling depressed for approximately one hour per day.  He denied experiencing anhedonia, and there were no signs or symptoms of mania.  In describing his marital and family relationships, the Veteran explained that he divorced in 1984, but was currently dating and the relationship was going well.  He had a daughter but reported that they were not close because he did not get along with her mother and family.  He estimated that he had approximately six friends, and described leisure activities of socializing at Veterans of Foreign Wars locations once or twice a week, playing computer games, watching movies, and tending to plants.  He denied a history of suicide attempts, violence or assaultiveness.  The Veteran reported previous alcohol abuse, and arrest for driving under the influence of alcohol.  The Veteran indicated that he had one beer the night prior to the interview, and sometimes consumed up to three drinks.  He reported that he did not use other substances.  

On physical examination his appearance was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable, spontaneous, clear and coherent.  His attitude toward the examiner was cooperative, friendly, and attentive.  His affect was constricted and the Veteran reported his mood as a little nervous.  The Veteran was unable to perform serial sevens or to spell a word forwards and backwards; however, the examiner noted that the Veteran's difficulties might be due to limited education.  The Veteran was oriented to person and place; however, he was not oriented to time, and missed the correct date by five days.  His thought process was unremarkable, and he did not exhibit delusions.  As far as his judgment, he understood the outcome of his behavior.  He was of average intelligence.  As for insight, he partially understood that he had a problem.  The Veteran experienced sleep impairment, which he described as a sleep schedule of five to six hours at night, followed by one to three hour naps.  The Veteran did not have hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  The Veteran had good impulse control, and was able to maintain minimum personal hygiene.  There were no problems with daily living.  The Veteran had normal remote and immediate memory; however, his recent memory was moderately impaired.  The Veteran could recall three of three items immediately, but only one of three items after a several minute delay.  

The Veteran acknowledged recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, and acting or feeling as if the traumatic event were recurring.  The Veteran persistently avoided stimuli associated with the trauma and numbing of general responsiveness in an effort to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places or people that aroused recollections of the trauma.  The Veteran felt detached or estranged from others, and had a restricted range of affect.  The Veteran had persistent symptoms of increased arousal such as difficulty concentrating, hypervigilance, and an exaggerated startle response.  His symptoms were described as chronic.  The Veteran reported that during the previous week he had four intrusive memories, two nightmares, and three flashbacks.  In addition, he reported feeling detached, having a restricted range of affect, difficulty concentrating, and being hypervigilant most of the time, and stated that he had three to four experiences with an exaggerated startle response.  The Veteran described avoiding war movies because they brought about upsetting reminders.  The Veteran knew the amount of his benefit payment and monthly bills.  He prudently handled payments, personally handled money and paying bills, and was capable of managing financial affairs.  The Veteran explained that he had been a maintenance worker, but had been unemployed for two to five years and was in receipt of Social Security disability payments for his arthritis.  The Veteran did not contend his unemployment was due to the mental disorder's effects.  The Veteran at that time had chronic PTSD, and alcohol dependence in reported partial remission.  He was assigned as having a Global Assessment of Functioning (GAF) score of 60.  

In summary, the Veteran had not worked since 2001 due reportedly to arthritis.  He had a positive relationship with his girlfriend, and had a number of social friends.  The Veteran was not considered to be unemployable due to PTSD.  The Veteran's prognosis was fair to good, and it was noted that he was not currently in treatment.  There was not total occupational and social impairment due to PTSD, and there were not deficiencies in judgment, thinking, family relations, work, mood or school.  There was not reduced reliability and productivity due to PTSD.  There was, however, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  Pertinent symptoms included some social detachment and depression.  

VA treatment records show that in October 2007 the Veteran was given a standard depression screening, and on review of the results, wherein he reported that he had not felt down, depressed or hopeless, or experienced little interest or pleasure in doing things over the previous two weeks, it was determined that no counsel or referral was necessary.  

Then, in June 2008, the Veteran was afforded another VA examination.  The information elicited was much the same as in 2007, with exceptions discussed below.  This examiner reviewed the Veteran's 2000 and 2001 history of outpatient treatment for PTSD and alcohol dependence.  The Veteran reported experiencing depression on a daily basis for the previous two weeks.  He described the duration as from a few minutes to several hours at a time.  He denied experiencing anhedonia, and there were no signs or symptoms of mania.  The Veteran described his three-year relationship with his now live-in girlfriend in very positive terms.  The Veteran described his relationship with his daughter as positive.  He reported having two to three friends, and six acquaintances.  The Veteran had consumed two beers one day during the previous week, and reported drinking one to two days a week, consuming as many as six beers in the previous month.  

On examination, the findings were similar to those in 2007, with differences discussed below.  His affect was constricted.  He reported his mood was a little depressed, but not too bad.  His attention was intact in that he could spell a word forwards and backwards.  He was intact to person, time and place.  His thought content revealed some suicidal ideation and obsessions, although the examiner indicated that he did not have obsessive ritualistic behaviors or suicidal thoughts.  He described sleep impairment in the form of only five hours of sleep a night, with one to two hour naps during the day.  His impulse control was fair.  His remote, recent and immediate memory were normal, and the Veteran was able to recall three of three items immediately and after a several minute delay.  

He reported intrusive memories, nightmares, and flashbacks, each occurring once in the previous week.  He had not had any recent experiences with upsetting memories.  He affirmed that he had physical reactions triggered by cues of trauma, to include sweating and getting cold.  He described attempting to avoid thinking or talking about trauma as marked avoidance, and an attempt to avoid war movies that triggered upsetting memories of trauma.  The Veteran denied experiencing difficulty recalling important details from traumatic events, anhedonia, or a sense of a foreshortened future.  The Veteran reported having a mild restricted range of affect and detachment.  He indicated that he had not been irritable or angry recently.  He had mild to moderate problems with concentration, and described feeling hypervigilant when he was around someone that he did not know.  He also explained that he had experienced an exaggerated startle response once in the previous week.  

Behavioral, cognitive, social, affective, or somatic changes that the Veteran attributed to stress exposure were intrusive memories, nightmares, flashbacks, restricted range of affect, poor concentration, hypervigilance, and startle response.  The Veteran was again assigned as having a GAF score of 60.  Since the previous examination the Veteran's social interpersonal relationships were affected by a restricted range of affect experienced in his friendships, with the exception of his relationship with his girlfriend, and he was not as close to his friends.  The PTSD, which was again considered not severe enough to cause the Veteran to be unemployable, resulted in mild social impairment.  The Veteran's alcohol dependence exacerbated his restricted range of affect, and its relationship to the PTSD in causing such restricted range could not be separated without speculation.  

VA treatment records show that in March 2008 the Veteran's significant other called with concerns that the Veteran was having significant night sweats for the previous month or longer, and it seemed to be worse on the nights that he did not drink alcohol.  

At his August 2009 hearing, the Veteran indicated that he sought occasional treatment amounting to about six months, and for a short time took medication that he perceived as causing paranoia so he discontinued its use.  The Veteran expressed that he experienced depression and anxiety, and had considered hurting himself.  Ms. [redacted], his girlfriend, explained that the Veteran slept a lot, both during the day and at night, and perspired in his sleep, such that he would wrap himself in a towel.  The Veteran reported having night sweats and nightmares occasionally.  The Veteran responded in the affirmative regarding questioning about phobias, giving an example of a preference to sit facing the door, so that he was aware of what happened behind him.  The Veteran reportedly was not around others often, and had few interests.  The Veteran indicated that he had periodic flashbacks, and that his symptoms were triggered in response to loud noises, or periodically, television.  He indicated that he sometimes had an exaggerated startle response, described as freezing up for a little while, and he testified that he had some memory loss.  Ms. [redacted] testified that the Veteran's sense of direction was poor, possibly related to his difficulty paying attention.  Ms. [redacted] indicated that she drove the Veteran to his appointments, and kept track of his schedule.  The Veteran testified that he had not worked since 2002 because of his PTSD symptomatology, particularly because he did not want to be around others.  The Veteran and Ms. [redacted] indicated that the Veteran socialized very little.  

Most recently, the Veteran was afforded a VA examination in May 2010.  At that time the Veteran reported experiencing a chronic depressed mood, daily, and of moderate severity, present for as long as he could remember.  He denied anhedonia.  The Veteran indicated that he lived with his girlfriend, with whom he had a good relationship.  He indicated that many of his friends were deceased, and that he had not acquired many new friendships.  He described his activities and leisure pursuits as gardening and playing computer games.  He denied a past legal history or history of suicide attempts.  He also denied a history of violence or assaultiveness.  He indicated that he did not use alcohol.  

On examination he appeared clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable, clear, and coherent.  His attitude was cooperative, affect normal, and mood tired.  He was easily distracted.  Although he was able to perform serial sevens, he was unable to spell a word both forwards and backwards.  He was oriented to time, person and place.  His thought process and content were unremarkable.  He was without delusions.  As far as his judgment, he understood the outcome of his behavior.  He was of average intelligence, and had insight such that he could understand that he had a problem.  The Veteran experienced sleep impairment, as he reported waking up nightly between three and four in the morning, such that he would be tired the following day and require an afternoon nap.  He was without hallucinations or inappropriate behavior.  The examiner noted that the Veteran simply could not interpret proverbs.  The Veteran denied experiencing obsessive or ritualistic behavior, panic attacks, or the presence of homicidal thoughts.  He reported suicidal thoughts; however, he denied intent.  The extent of his impulse control was fair.  His remote, recent, and immediate memory were normal, as he was able to recall two of three words, and following a prompt even the third word after several minutes.  

He acknowledged experiencing recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  In addition, the Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places, or people that aroused recollections of the trauma.  He exhibited an inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and a sense of a foreshortened future.  The Veteran described persistent symptoms of increased arousal, such as difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  He described his symptoms as chronic, occurring daily to weekly, of moderate severity and present since service.  The Veteran denied any period of remission.  

Following testing, the Veteran was assigned as having a GAF score of 60, indicative that he had moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  In considering his mental competency, the examiner noted that the Veteran did not know the amount of his benefit payment and monthly bills, and he did not personally handle money, pay bills or prudently handle payments.  Instead, the Veteran's girlfriend handled the money, and the Veteran was uncertain if he could handle payments.  The Veteran indicated that he was a cabinet maker, but had been unemployed since 2000 for physical reasons, including arthritis and its interference with his ability to operate power tools.  The Veteran did not contend that his unemployment was due to his mental disorder.  The examiner noted that the Veteran's service-connected PTSD should not preclude physical or sedentary employment.  The Veteran's combat experience was his primary PTSD stressor.  The Veteran was in sustained full remission of his alcohol dependence.  The Veteran's PTSD interfered with his social functioning.  Although he had a meaningful, sustained relationship with his girlfriend, he otherwise avoided socializing and denied having friends.  The Veteran was noted to be able to maintain activities of daily living.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent.  The evidence of record does not indicate a higher rating of 70 percent is warranted.  The Veteran was repeatedly assigned a GAF score of 60, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Although the Veteran acknowledged suicidal thoughts he denied intent, and although he reported obsessions he did not engage in obsessive ritualistic behaviors.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record, he was able to converse with others in a clear, coherent manner, even if his affect was at times constricted.  Although he experienced a depressed mood, he did not exhibit near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, as he was considered able to maintain his personal hygiene and activities of daily living.  The Veteran at his most recent examination did not handle his finances, and was unemployed reportedly due to arthritis and a related inability to handle power tools.  As noted, the Veteran testified at his hearing that he has been unable to work since 2002 because of his PTSD.  The Board does not find the Veteran's testimony in this regard to be credible.  He specifically reported that he was receiving Social Security disability due to his arthritis.  His contention that he was unemployed because of his PTSD is not credible (although it does raise the issue of TDIU as discussed in the remand).  

The Veteran did not display impaired impulse control, such as unprovoked irritability with periods of violence.  VA examination reports and treatment records indicate he was fully alert and oriented at most times of record during the pendency of this appeal, with the exception that he was not oriented to time in January 2007.  Overall, the Veteran does not experience occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, rather his symptomatology most nearly approximates the criteria for a 50 percent rating for occupational and social impairment with reduced reliability and productivity.  Thus, the Board concludes an initial rating in excess of 50 percent is not warranted.  Further, the Board has considered staged ratings, and finds no staged ratings are warranted under the circumstances.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding PTSD that includes anxiety, intrusive thoughts, nightmares and sleep disturbance, irritability, depression, social isolation, and difficulty handling finances.  The Board is cognizant that the Veteran is unemployed and has been unemployed since approximately 2000, reportedly partially related to his arthritis and corresponding difficulty handling power tools.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the evidence supports a disability rating of 50 percent, and no higher, for the Veteran's PTSD.  As the preponderance of the evidence is against a rating of 70 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

There is some indication from the record that the Veteran believes he is unable to work because of his PTSD.  Specifically, at his August 2009 hearing, the Veteran testified that he had not worked since 2002 because of his PTSD symptomatology, particularly because he did not want to be around others.  The question of entitlement to a TDIU is raised by the record.  Although this issue is part of the increased rating issue, it has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a TDIU.

2.  After conducting any indicated development, adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to comply with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


